UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form CB TENDER OFFER/RIGHTS OFFERING NOTIFICATION FORM Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to file this Form: Securities Act Rule 801 (Rights Offering) o Securities Act Rule 802 (Exchange Offer) x Exchange Act Rule 13e-4(h)(8) (Issuer Tender Offer) x Exchange Act Rule 14d-1(c) (Third Party Tender Offer) o Exchange Act Rule 14e-2(d) (Subject Company Response) o Filed or submitted in paper if permitted by Regulation S-T Rule 101(b)(8)o Note: Regulation S-T Rule 101(b)(8) only permits the filing or submission of a Form CB in paper by a party that is not subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act. Semiconductor Manufacturing International Corporation (Name of Subject Company) N/A (Translation of Subject Company’s Name into English (if applicable)) Cayman Islands (Jurisdiction of Subject Company’s Incorporation or Organization) Semiconductor Manufacturing International Corporation (Name of Person(s) Furnishing form) Option to Purchase Ordinary Shares (Title of Class of Subject Securities) N/A (CUSIP Number of Class of Securities (if applicable)) Dr. David N. K. Wang President and Chief Executive Officer18 Zhangjiang Road, Pudong New Area, Shanghai,
